 Case 1:19-cv-00768-BMC Document 31 Filed 01/31/20 Page 1 of 5 PageID #: 288



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Lashawn Sharpe, individually and on behalf of all
other similarly situated,
                                                        Case No.: 1:19-cv-00768 (BMC)

                            Plaintiff,

           -against-                                       MEMORANDUM OF LAW IN
                                                          OPPOSITION TO PLAINTIFF’S
                                                        MOTION FOR SUMMARY JUDGMENT
A&W Concentrate Company and Keurig Dr
Pepper Inc.,

                            Defendants.




                                                    Creighton R. Magid (admitted pro hac vice)
                                                    DORSEY & WHITNEY LLP
                                                    1401 New York Avenue, N.W., Suite 900
                                                    Washington, D.C. 20005
                                                    Phone: (202) 442-3555
                                                    Fax: (202) 442-3199
                                                    magid.chip@dorsey.com

                                                    Elizabeth Rozon Baksh
                                                    DORSEY & WHITNEY LLP
                                                    51 West 52nd Street
                                                    New York, NY 10019
                                                    Telephone: (212) 415-9200
                                                    Facsimile: (646) 607-8476
                                                    baksh.elizabeth@dorsey.com


                                                    Attorneys For Defendants A&W CONCENTRATE
  Dated: January 31, 2020                           COMPANY AND KEURIG DR PEPPER INC.
    Case 1:19-cv-00768-BMC Document 31 Filed 01/31/20 Page 2 of 5 PageID #: 289



         Plaintiff commenced this case claiming that A&W Root Beer and A&W Cream Soda are

not made with real vanilla. Tellingly, Plaintiff now backs off that assertion and instead seeks

summary judgment on a claim not asserted in his Complaint: that the product labels somehow

violate federal labeling regulations by stating that they are “naturally and artificially flavored”

and contain “natural and artificial flavors” rather than Plaintiff’s suggestion of “Artificial

Vanilla” or “Artificially Flavored Vanilla.” Not only does Plaintiff assert a new, unpleaded

theory, but it is based entirely on a misreading of the relevant regulations. Because the products’

labeling fully comports with the applicable regulations, Plaintiff’s motion for summary judgment

must be denied.

                                           ARGUMENT

         Plaintiff claims that A&W Root Beer and A&W Cream Soda – both of which are

conspicuously labeled as being “naturally and artificially flavored” and both of which state on

the Nutrition Facts Label on bottles and cans of A&W Root Beer state that they contain both

“natural and artificial flavors” 1 – violate federal labeling regulations because they do not

specifically annex the word “artificial” to the word “vanilla.” This allegation appears nowhere in

the Complaint, however, precluding summary judgment. Further, Plaintiff simply

misapprehends the relevant regulations: there is no basis in fact or law for Plaintiff’s assertion

that the labels of A&W Root Beer and A&W Cream Soda must specifically identify “artificial

vanilla.”

         Where, as here, a party raises a claim for the first time on a motion for summary

judgment, the motion must be denied. See, e.g., McNeil v. Aguilos, 831 F. Supp. 1079, 1086

(S.D.N.Y. 1993); see also Rivera v. Inc. Vill. of Farmingdale, 924 F. Supp. 2d 440, 443



1
         See Exhibits A and B to the Declaration of Creighton R. Magid.


                                                  2
    Case 1:19-cv-00768-BMC Document 31 Filed 01/31/20 Page 3 of 5 PageID #: 290



(E.D.N.Y. 2013) (claims not pleaded in the complaint also may not be considered in opposition

to summary judgment). There is no claim in the Complaint that 21 C.F.R. § 101.22(i) requires

the beverages to be labeled with the words “artificial vanilla” or “artificially flavored vanilla”

merely because the products contain ethyl vanillin in addition to vanilla. For this reason alone,

Plaintiff’s motion for summary judgment must be denied.

         Moreover, nothing in 21 C.F.R. § 101.22(i) suggests that A&W Root Beer or A&W

Cream Soda should be labeled as Plaintiff claims. Section § 101.22(i) pertains to a food’s

“characterizing flavor,” which the regulation describes as “direct or indirect representations with

respect to the primary recognizable flavor(s), by word, vignette, e.g., depiction of a fruit, or other

means.” 21 C.F.R. § 101.22(i). As an example, the regulation identifies strawberries in

strawberry shortcake to be the “characterizing flavor.” See 21 C.F.R. § 101.22(i)(1)(i).

Similarly, a seller of vanilla wafers containing artificial vanilla would have to label the vanilla

wafers as containing “artificial vanilla.” But neither root beer nor cream soda is a

“characterizing flavor.” In fact the Food and Drug Administration made this plain when it

promulgated 21 C.F.R. § 101.22(i). 2 The Commissioner of the Food and Drug Administration,

in Preamble Comment No. 8 to the regulation, noted that what constituted a representation of a

“characterizing flavor” could not be precisely defined, but did make clear that the names of soft

drinks were not to be construed as characterizing flavors:

         The Commissioner concludes that it is not possible to set out all circumstances
         under which a flavor representation is or is not implied. Any use of a vignette
         showing a fruit or vegetable clearly constitutes such a representation.
         Designation of a soft drink as a “cola” beverage or ginger ale or root beer, or
         with well-recognized proprietary brand names, does not constitute a flavor
         representation. On the other hand, use of a specific fruit flavor in the food name,


2
       21 C.F.R. § 101.22(i) originally was codified as 21 C.F.R. § 1.12(i). See 38 Fed. Reg.
33284 (Dec. 3, 1973). It was recodified as 21 C.F.R. § 101.22(i) on March 15, 1977. See 42
Fed. Reg. 11302 (Mar. 15, 1977).


                                                  3
 Case 1:19-cv-00768-BMC Document 31 Filed 01/31/20 Page 4 of 5 PageID #: 291



          such as “orange soda,” does constitute such a representation and requires
          compliance with § 1.12(i).

38 Fed. Reg. 33285 (Dec. 3, 1973) (emphasis added).

          “Root beer” and “cream soda” are, by their very nature, combinations of many different

flavors. They are not, as Preamble Comment No. 8 makes clear, “characterizing flavors.” The

requirements of 21 C.F.R. § 101.22(i) do not apply. There is no regulation or statute requiring

anything more than identification of the beverages as being “naturally and artificially flavored,”

and certainly no requirement that they be labeled as containing “artificial vanilla.” Because there

is no basis for Plaintiff’s claim, Plaintiff’s motion for summary judgment must be denied.

                                          CONCLUSION

          For the reasons set forth above, Plaintiff’s cross-motion for summary judgment must be

denied.

  Dated: January 31, 2020                             Respectfully submitted,

                                                      /s/ Creighton R. Magid
                                                      Creighton R. Magid (admitted pro hac vice)
                                                      DORSEY & WHITNEY LLP
                                                      1401 New York Avenue, N.W., Suite 900
                                                      Washington, D.C. 20005
                                                      Phone: (202) 442-3555
                                                      Fax: (202) 442-3199
                                                      magid.chip@dorsey.com

                                                      Elizabeth Rozon Baksh
                                                      DORSEY & WHITNEY LLP
                                                      51 West 52nd Street
                                                      New York, NY 10019
                                                      Telephone: (212) 415-9200
                                                      Facsimile: (646) 607-8476
                                                      baksh.elizabeth@dorsey.com

                                                      Attorneys For Defendants A&W CONCENTRATE
                                                      COMPANY AND KEURIG DR PEPPER INC.




                                                  4
 Case 1:19-cv-00768-BMC Document 31 Filed 01/31/20 Page 5 of 5 PageID #: 292



                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2020, I caused copies of the foregoing

MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY

JUDGMENT to be filed with the Clerk of Court using the CM/ECF system which will send

notification of the filing to all counsel of record.


                                                       By:   /s/ Creighton R. Magid
                                                              Creighton R. Magid




                                                   5
